Exhibit 10.1

 

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

 

PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES

 

PURPOSE OF THE PLAN. The purposes of this Plan are (a) to promote the growth and
success of the Company’s business, and (b) to attract and retain the most
talented Employees, Officers, Directors and Consultants available, (i) by
aligning the long-term interests of Employees, Officers, Directors and
Consultants with those of the shareholders by providing an opportunity to
acquire an equity interest in the Company and (ii) by providing both rewards for
exceptional performance and long term incentives for future contributions to the
success of the Company and its Subsidiaries.

 

The Plan permits the grant of Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, SARs, and Performance
Compensation Awards (Shares and Units) at the discretion of the Committee and as
reflected in the terms of the Award Agreement. Each Award will be subject to
conditions specified in the Plan, such as continued employment or satisfaction
of performance criteria.

 

The Committee may elect to establish sub-plans or procedures governing the
grants to Employees, Officers Directors and Consultants and this Plan will serve
as the framework for any such sub-plans. The awards granted under the Former
Plan shall continue to be administered under the Former Plan until such time as
those options are exercised, expire or become unexercisable for any reason.

 

DEFINITIONS. As used herein, the following definitions shall apply:

 

“ACTIVE STATUS” shall mean (i) for Employees, the absence of any interruption or
termination of service as an Employee, (ii) for Directors, that the Director has
not been removed from the Board for Misconduct and the Director has not failed
to be reelected by the shareholders following a Board determination of
Misconduct by such Director, and (iii) for Consultants, the absence of any
interruption, expiration, or termination of such person’s consulting or advisory
relationship with the Company or any Subsidiary or the occurrence of any
termination event as set forth in such person’s Award Agreement. Active Status
shall not be considered interrupted (A) for an Employee in the case of sick
leave, maternity leave, infant care leave, medical emergency leave, military
leave, or any other leave of absence properly taken in accordance with the
policies of the Company or any applicable Subsidiary as may be in effect from
time to time, and (B) for a Consultant, in the case of any temporary
interruption in such person’s availability to provide services to the Company or
any Subsidiary which has been granted in writing by an authorized Officer of the
Company. Whenever a mandatory severance period applies under applicable law with
respect to a termination of service as an Employee, Active Status shall be
considered terminated upon such Employee’s receipt of notice of termination in
whatever form prescribed by applicable law.

 

“AWARD” shall mean any award or benefits granted under the Plan, including
Options, Restricted Stock, Restricted Stock Units, SARs, Performance Shares and
Performance Units.

 

“AWARD AGREEMENT” shall mean a written or electronic agreement between the
Company and the Participant setting forth the terms of the Award.

 

“BENEFICIAL OWNERSHIP” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

 

“BOARD” shall mean the Board of Directors of the Company.

 

“CHANGE OF CONTROL” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

 

the sale, liquidation or other disposition of all or substantially all of the
Company’s assets in one or a series of related transactions;

 

(ii) an acquisition (other than directly from the Company) of any outstanding
voting securities by any person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial
Ownership of fifty percent (50%) or more of the then outstanding voting
securities of the Company, other than a Board-approved transaction;

 

(iii) during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(f)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 36-month period, shall be deemed to have satisfied such 36-month requirement
and shall be deemed an Incumbent Director if such Director was elected by or on
the recommendation of or with the approval of at least two-thirds of the
Directors who then qualified as Incumbent Directors either actually (because
they were Directors at the beginning of such period) or by operation of



--------------------------------------------------------------------------------

the provisions of this section; if any such individual initially assumes office
as a result of or in connection with either an actual or threatened solicitation
with respect to the election of Directors (as such terms are used in Rule
14a-12(c) of Regulation 14A promulgated under the Exchange Act) or other actual
or threatened solicitations of proxies or consents by or on behalf of a person
other than the Board, then such individual shall not be considered an Incumbent
Director; or

 

(iv) a merger, consolidation or reorganization of the Company, as a result of
which the shareholders of the Company immediately prior to such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization less than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation or reorganization.

 

“CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

“COMMITTEE” shall mean the Compensation Committee appointed by the Board.

 

“COMMON STOCK” shall mean the common stock of the Company, no par value per
share.

 

“COMPANY” shall mean BJ’s Restaurants, Inc., a California corporation, and any
successor thereto.

 

“CONSULTANT” shall mean any person, except an Employee, engaged by the Company
or any Subsidiary of the Company, to render personal services to such entity,
including as an advisor, pursuant to the terms of a written agreement.

 

“DIRECTOR” shall mean a member of the Board.

 

“DISABILITY” shall mean (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “Disability” as used in this
Plan shall have the meaning set forth in such employment or consulting agreement
during the period that such employment or consulting agreement remains in
effect; and (ii) in all other cases, the term “Disability” as used in this Plan
shall have the same meaning as set forth under the Company’s long-term
disability plan applicable to the Participant as may be amended from time to
time, and in the event the Company does not maintain any such plan with respect
to a Participant, a physical or mental condition resulting from bodily injury,
disease or mental disorder which renders the Participant incapable of continuing
his or her usual and customary employment with the Company or a Subsidiary, as
the case may be, for a period of not less than 120 days or such other period as
may be required by applicable law.

 

“EFFECTIVE DATE” shall mean the date on which the Company’s shareholders have
approved this Plan in accordance with applicable Nasdaq rules.

 

“EMPLOYEE” shall mean any person, including an Executive Officer or Officer, who
is a common law employee of, receives remuneration for personal services to, is
reflected on the official human resources database as an employee of, and is on
the payroll of the Company or any Subsidiary of the Company. A person is on the
payroll if he or she is paid from or at the direction of the payroll department
of the Company, or any Subsidiary of the Company. Persons providing services to
the Company, or to any Subsidiary of the Company, pursuant to an agreement with
a staff leasing organization, temporary workers engaged through or employed by
temporary or leasing agencies, and workers who hold themselves out to the
Company, or a Subsidiary to which they are providing services as being
independent contractors, or as being employed by or engaged through another
company while providing the services, and persons covered by a collective
bargaining agreement (unless the collective bargaining agreement applicable to
the person specifically provides for participation in this Plan) are not
Employees for purposes of this Plan and do not and cannot participate in this
Plan, whether or not such persons are, or may be reclassified by the courts, the
Internal Revenue Service, the U.S. Department of Labor, or other person or
entity as, common law employees of the Company, or any Subsidiary, either solely
or jointly with another person or entity.

 

“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

“EXECUTIVE OFFICERS” shall mean the officers of the Company as such term is
defined in Rule 16a-1 under the Exchange Act.

 

“FAIR MARKET VALUE” shall mean the closing price per share of the Common Stock
on Nasdaq as to the date specified (or the previous trading day if the date
specified is a day on which no trading occurred), or if Nasdaq shall cease to be
the principal exchange or quotation system upon which the shares of Common Stock
are listed or quoted, then such exchange or quotation system as the Company
elects to list or quote its shares of Common Stock and that the Committee
designates as the Company’s principal exchange or quotation system, or at the
discretion of the Committee in the case that the Company ceases to be publicly
traded.

 

“FASB 123(R)” shall mean Statements of Financial Accounting Standards No. 123,
“Stock-Based Payments”, as promulgated by the Financial Accounting Standards
Board.

 

“FORMER PLAN” shall mean the BJ’s Restaurants, Inc. Amended and Restated 1996
Stock Option Plan, as amended.

 

“GOVERNANCE AND NOMINATION COMMITTEE” shall mean the Governance and Nomination
Committee appointed by the Board.



--------------------------------------------------------------------------------

“INCENTIVE STOCK OPTION” shall mean any Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

“INDEPENDENT DIRECTOR” shall mean a Director who: (1) meets the independence
requirements of Nasdaq, or if Nasdaq shall cease to be the principal exchange or
quotation system upon which the shares of Common Stock are listed or quoted,
then such exchange or quotation system as the Company elects to list or quote
its shares of Common Stock and that the Committee designates as the Company’s
principal exchange or quotation system; (2) qualifies as an “outside director”
under Section 162(m) of the Code; (3) qualifies as a “non-employee director”
under Rule 16b-3 promulgated under the Exchange Act; and (4) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of Shares to Employees.

 

“MAXIMUM ANNUAL PARTICIPANT AWARD” shall have the meaning set forth in Section
6(b).

 

“MISCONDUCT” shall mean any of the following; provided, however, that with
respect to Non-Employee Directors “Misconduct” shall mean subsection (viii)
only:

 

any material breach of an agreement between the Participant and the Company or
any Subsidiary;

 

willful unauthorized use or disclosure of confidential information or trade
secrets of the Company or any Subsidiary by the Participant;

 

the Participant’s continued willful and intentional failure to satisfactorily
perform Participant’s essential responsibilities;

 

material failure of the Participant to comply with rules, policies or procedures
of the Company or any Subsidiary as they may be amended from time to time,
including, without limitation, failure to comply with (1) the Company’s Code of
Ethics and Code of Conduct, (2) policies and procedures of the Company relating
to use and maintenance of facilities and equipment, or (3) policies and
procedures of the Company relating to the occurrence, reporting or investigation
of any harassment or discrimination allegations or complaints;

 

Participant’s dishonesty, fraud or gross negligence related to the business or
property of the Company or any Subsidiary;

 

personal conduct that is materially detrimental to the business of the Company
or any Subsidiary;

 

conviction of or plea of nolo contendere to a felony;

 

in the case of Non-Employee Directors, (1) the removal from the Board for cause
in accordance with the provisions of Section 302 of the California Corporations
Code, (2) the removal from the Board as a result of a shareholder suit in
accordance with the provisions of Section 304 of the California Corporations
Code, (3) the determination by at least a majority of the disinterested members
of the Board that such Non-Employee Director has materially breached his or her
fiduciary duties or duties of loyalty to the Company or has grossly abused such
Non-Employee Director’s authority with respect to the Company, or (4) the
determination by at least a majority of the disinterested members of the Board
that such Non-Employee Director has committed fraudulent or dishonest acts which
have or could reasonably be expected to have a material adverse effect on the
Company; or

 

intentional or negligent acts or omissions that cause the Company or any
Subsidiary to be subject to a fine, citation, shut down, or other disciplinary
action by any federal, state or local governmental agency, including, without
limitation, any agency regulating health, occupational safety, alcoholic
beverage control or immigration;

 

Participant’s inducing any customer or supplier to break or terminate any
contract with the Company or any Subsidiary;

 

Participant’s inducing any principal for whom the Company or any Subsidiary acts
as an agent to terminate such agency relationship;

 

causes a fire, explosion or other catastrophic event involving the facilities or
equipment of the Company or any Subsidiary that could have been reasonably
avoided by following the established policies of the Company or any Subsidiary;
or

 

Participant’s solicitation of any of the Company’s agents or employees to
provide services to any other business or entity.

 

“NASDAQ” shall mean The Nasdaq Stock Market, Inc.

 

“NON-EMPLOYEE DIRECTOR” shall mean a Director who is not an Employee.



--------------------------------------------------------------------------------

“NONQUALIFIED STOCK OPTION” shall mean an Option that does not qualify or is not
intended to qualify as an Incentive Stock Option.

 

“OFFICER” shall mean any Executive Officer of the Company as well as any
president, vice president, secretary or treasurer duly appointed by the Board,
or any other person designated as an officer by the Board or by the Bylaws of
the Company.

 

“OPTION” shall mean a stock option granted pursuant to Section 10 of the Plan,
including a Nonqualified Stock Option and an Incentive Stock Option.

 

“OPTIONEE” shall mean a Participant who has been granted an Option.

 

“PARENT” shall mean a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

“PARTICIPANT” shall mean an Employee, Officer, Director or Consultant granted an
Award.

 

“PERFORMANCE COMPENSATION AWARD” means any Awards designated by the Committee as
a Performance Compensation Award pursuant to Section 13 of the Plan, including
Performance Shares and Performance Units.

 

“PERFORMANCE CRITERIA” shall mean one or more of the following (as selected by
the Committee) criterion or criteria that the Committee shall select for
purposes of establishing the Performance Goal(s) for a Performance Period with
respect to any Award under the Plan: (i) cash flow; (ii) earnings per share,
including as adjusted (A) to exclude the impact of any (1) significant
acquisitions or dispositions of businesses by the Company, (2) one-time,
non-operating charges, or (3) accounting changes (including the early adoption
of any accounting change mandated by any governing body, organization or
authority); and (B) for any stock split, stock dividend or other
recapitalization; (iii) earnings before interest, taxes, and amortization; (iv)
return on equity; (v) total shareholder return; (vi) share price performance;
(vii) return on capital; (viii) return on assets or net assets; (ix) revenue;
(x) income; (xi) operating income; (xii) operating profit; (xiii) profit margin;
(xiv) return on operating revenue; (xv) return on invested capital; (xvi) market
price; (xvii) brand recognition/acceptance; (xviii) customer satisfaction; (xix)
productivity; or (xx) sales growth and volume.

 

“PERFORMANCE FORMULA” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which a Performance Compensation Award has been earned
based on the level of performance attained or to be attained with respect to one
or more Performance Goals. Performance Formulae may vary from Performance Period
to Performance Period and from Participant to Participant and may be established
on a stand-alone basis, in tandem or in the alternative.

 

“PERFORMANCE GOAL” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based on the Performance
Criteria. Performance Goals may be established based on Performance Criteria
with respect to the Company or any of its Subsidiaries, divisions or operational
units, or any composition thereof.

 

“PERFORMANCE PERIOD” means one or more periods of time as the Committee may
designate, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s rights in respect of a
Performance Compensation Award.

 

“PERFORMANCE SHARE” means a Performance Compensation Award granted pursuant to
Section 13 of the Plan that is denominated in a specified number of Shares,
which Shares or their future cash equivalent (or a combination of both) may be
paid to the Participant upon achievement of applicable Performance Goals during
the relevant Performance Period as the Committee shall establish.

 

“PERFORMANCE UNIT” means a Performance Compensation Award granted pursuant to
Section 13 of the Plan that has a dollar value set by the Committee (or that is
determined by reference to a Performance Formula), which value may be paid to
the Participant in cash, in Shares, or such combination of cash and Shares as
the Committee may determine in its sole discretion, upon achievement of
applicable Performance Goals during the relevant Performance Period as the
Committee shall establish.

 

“PLAN” shall mean this BJ’s Restaurants, Inc. 2005 Equity Incentive Plan,
including any amendments thereto.

 

“REPRICE” shall mean the adjustment or amendment of the exercise price of
Options or SARs previously awarded whether through amendment, cancellation,
replacement of grants or any other means.

 

“RESIGNATION (OR RESIGN) FOR GOOD REASON” shall mean any voluntary termination
by written resignation of the Active Status of any Officer or Employee of the
Company after a Change of Control because of: (1) a material reduction in the
Officer’s or Employee’s authority, responsibilities or scope of employment; (2)
an assignment of duties to the Officer or Employee inconsistent with the
Officer’s or Employee’s role at the Company (including its Subsidiaries) prior
to the Change of Control, (3) a reduction in the Officer’s base salary; (4)
solely with respect to an Officer, a material adverse change in such Officer’s
reporting relationship, (5) a material reduction in the Officer’s or Employee’s
benefits unless such reduction applies to all Officers or Employees of
comparable rank; or (6) the relocation of the Officer’s or Employee’s primary
work location more than fifty (50) miles from the Officer’s primary work
location prior to the Change of Control; provided that the Officer’s or
Employee’s written notice of voluntary resignation must be tendered within one
(1) year after the Change of Control, and shall specify which of the events
described in (1) through (6) resulted in the resignation.



--------------------------------------------------------------------------------

“RESTRICTED STOCK” shall mean a grant of Shares pursuant to Section 11 of the
Plan.

 

“RESTRICTED STOCK UNITS” shall mean a grant of the right to receive Shares in
the future or their cash equivalent (or both) pursuant to Section 11 of the
Plan.

 

“RETIREMENT” shall mean, (i) with respect to any Employee, voluntary termination
of employment after attainment of age 55 and at least ten (10) years of credited
service with the Company or any Subsidiary (but only during the time the
Subsidiary was a Subsidiary), as determined by the Committee in its sole
discretion, and (ii) with respect to any Non-Employee Director, ceasing to be a
Director pursuant to election by the Company’s shareholders or by voluntary
resignation with the approval of the Board’s chair after having attained the age
of 55 years and served continuously on the Board for at least six years.

 

“SAR” shall mean a stock appreciation right awarded pursuant to Section 12 of
the Plan.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“SHARE” shall mean one share of Common Stock, as adjusted in accordance with
Section 5 of the Plan.

 

“STAND-ALONE SARS” shall have the meaning set forth in Section 12(b) of the
Plan.

 

“SUBCOMMITTEE” shall have the meaning set forth in Section 3(d).

 

“SUBSIDIARY” shall mean (1) in the case of an Incentive Stock Option a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, and (2) in the case of a Nonqualified Stock Option,
Restricted Stock, a Restricted Stock Unit, SAR, Performance Shares, or
Performance Units, in addition to a subsidiary corporation as defined in (1),
(A) a limited liability company, partnership or other entity in which the
Company controls fifty percent (50%) or more of the voting power or equity
interests, or (B) an entity with respect to which the Company possesses the
power, directly or indirectly, to direct or cause the direction of the
management and policies of that entity, whether through the Company’s ownership
of voting securities, by contract or otherwise.

 

ADMINISTRATION OF THE PLAN.

 

AUTHORITY. The Plan shall be administered by the Committee. The Committee shall
have full and exclusive power to administer the Plan on behalf of the Board,
subject to such terms and conditions as the Committee may prescribe.
Notwithstanding anything herein to the contrary, the Committee’s power to
administer the Plan, and actions the Committee takes under the Plan, shall be
limited by the provisions set forth in the Committee’s charter, as such charter
may be amended from time to time, and the further limitation that certain
actions may be subject to review and approval by either the full Board or a
panel consisting of all of the Independent Directors of the Company.

 

POWERS OF THE COMMITTEE. Subject to the other provisions of this Plan, the
Committee shall have the authority, in its discretion:

 

to grant Incentive Stock Options, Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, SARs, Performance Shares, Performance Units and any
other Awards authorized under this Plan to Participants and to determine the
terms and conditions of such Awards, including the determination of the Fair
Market Value of the Shares and the exercise price and unit price, and to modify
or amend each Award, with the consent of the Participant when required;

 

to determine the Participants, to whom Awards, if any, will be granted
hereunder, the timing, vesting and exercisability of such Awards, and the number
of Shares to be represented by each Award;

 

to construe and interpret the Plan and the Awards granted hereunder;

 

to prescribe, amend, and rescind rules and regulations relating to the Plan,
including the form of Award Agreement, and manner of acceptance of an Award,
such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that the Plan or any Award Agreement complies with applicable
law, regulations and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purposes of the
Plan or any Award Agreement;

 

to establish performance criteria for Awards made pursuant to the Plan in
accordance with a methodology established by the Committee, and to determine
whether performance goals have been attained;

 

to accelerate or defer (with the consent of the Participant) the exercise or
vested date of any Award;

 

to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the
Committee;

 

to establish sub-plans, procedures or guidelines for the grant of Awards to
Employees, Executive Officers, Officers, Directors, Non-Employee Directors and
Consultants; and

 

to make all other determinations deemed necessary or advisable for the
administration of the Plan;



--------------------------------------------------------------------------------

Provided that, no consent of a Participant is necessary under clauses (i) or
(vi) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Committee confers a benefit on the Participant or is made
pursuant to an adjustment in accordance with Section 5.

 

EFFECT OF COMMITTEE’S DECISION. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Participants,
the Company (including its Subsidiaries), any shareholder and all other persons.

 

DELEGATION. Consistent with the Committee’s charter, as such charter may be
amended from time to time, the Committee may delegate (i) to one or more
separate committees consisting of members of the Committee or other Directors
who are Independent Directors (any such committee a “Subcommittee”), or (ii) to
an Executive Officer of the Company, the ability to grant Awards and take the
other actions described in Section 3(b) with respect to Participants who are not
Executive Officers, and such actions shall be treated for all purposes as if
taken by the Committee; provided that the grant of Awards shall be made in
accordance with parameters established by the Committee. Any action by any such
Subcommittee or Executive Officer within the scope of such delegation shall be
deemed for all purposes to have been taken by the Committee.

 

ADMINISTRATION. The Committee may delegate the administration of the Plan to an
Officer or Officers of the Company, and such administrator(s) may have the
authority to directly, or under their supervision, execute and distribute
agreements or other documents evidencing or relating to Awards granted by the
Committee under this Plan, to maintain records relating to the grant, vesting,
exercise, forfeiture or expiration of Awards, to process or oversee the issuance
of Shares upon the exercise, vesting and/or settlement of an Award, to interpret
the terms of Awards and to take such other actions as the Committee may specify.
Any action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

 

(f) INDEMNIFICATION. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
applicable law, any person(s) acting as administrator(s) and each of the
administrator’s consultants shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the administrator(s) or any of such administrator’s consultants may be
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted under the Plan, and against all amounts paid
by the administrator(s) or any of such administrator’s consultants in settlement
thereof (provided that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the administrator(s) or
any of such administrator’s consultants in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such administrator(s)
or any of such administrator’s consultants did not act in good faith and in a
manner which such person reasonably believed to be in the best interests of the
Company, and in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within sixty
(60) days after institution of any such action, suit or proceeding, such
administrator(s) or any of such administrator’s consultants shall, in writing,
offer the Company the opportunity at its own expense to handle and defend such
action, suit or proceeding.

 

SHARES SUBJECT TO THE PLAN.

 

RESERVATION OF SHARES. The shares of Common Stock reserved under this Plan will
include reserved shares of Common Stock as to which an option award granted has
been forfeited or terminated without exercise under the Former Plan plus an
additional Three Million Five Hundred Thousand (3,500,000) shares of Common
Stock. Subject to the provisions of Sections 5 of the Plan, the maximum
aggregate number of Shares (adjusted, proportionately, in the event of any stock
split or stock dividend with respect to the Shares) which may be granted as
Incentive Stock Options under the Plan shall not exceed One Million (1,000,000)
Shares. The aggregate number of Shares available for issuance under the Plan
will be reduced by one Share for each Share delivered in settlement of an Option
and by two Shares for each Share delivered in settlement of any Award of
Restricted Stock, Restricted Stock Units, SARs, or Performance Shares or
Performance Units unless a greater reduction is specified by the Committee with
respect to a specific Award grant. If an Award expires, is forfeited or becomes
unexercisable for any reason without having been exercised in full, the
undelivered Shares which were subject thereto shall, unless the Plan shall have
been terminated, become available for future Awards under the Plan. Shares
available for issuance under the Plan shall be increased by any shares of Common
Stock subject to outstanding awards under the Former Plan on the Effective Date
that later cease to be subject to such awards for any reason other than such
awards having been exercised, subject to adjustment from time to time as
provided in Section 5, which shares of Common Stock shall, as of the date such
shares cease to be subject to such awards, cease to be available for grant and
issuance under the Former Plan, but shall be available for issuance under the
Plan. The Shares may be authorized but unissued, or reacquired shares of Common
Stock. The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

TIME OF GRANTING AWARDS. The date of grant of an Award shall, for all purposes,
be the date on which the Company completes the corporate action relating to the
grant of such Award and all conditions to the grant have been satisfied,
provided that conditions to the exercise of an Award shall not defer the date of
grant. Notice of a grant shall be given to each Participant to whom an Award is
so granted within a reasonable time after the determination has been made.

 

SECURITIES LAW COMPLIANCE. Shares shall not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without



--------------------------------------------------------------------------------

limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated under either such Act, and the requirements of any
stock exchange or quotation system upon which the Shares may then be listed or
quoted, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

 

SUBSTITUTIONS AND ASSUMPTIONS. The Board or the Committee shall have the right
to substitute or assume Awards in connection with mergers, reorganizations,
separations, or other transactions to which Section 424(a) of the Code applies,
provided such substitutions and assumptions are permitted by Section 424 of the
Code and the regulations promulgated thereunder. The number of Shares reserved
pursuant to Section 4(a) may be increased by the corresponding number of Awards
assumed and, in the case of a substitution, by the net increase in the number of
Shares subject to Awards before and after the substitution.

 

ADJUSTMENTS TO SHARES SUBJECT TO THE PLAN. If any change is made to the Shares
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Shares as a
class without the Company’s receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and/or class of securities issuable
under the Plan, (ii) the number and/or class of securities and/or the price per
Share covered by outstanding Awards under the Plan and (iii) the Maximum Annual
Participant Award. The Committee may also make adjustments described in
(i)-(iii) of the previous sentence in the event of any distribution of assets to
shareholders other than a normal cash dividend, if any. In determining
adjustments to be made under this Section 5, the Committee may take into account
such factors as it deems appropriate, including the restrictions of applicable
law and the potential tax consequences of an adjustment, and in light of such
factors may make adjustments that are not uniform or proportionate among
outstanding Awards. Adjustments, if any, and any determinations or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, made by the Committee shall be final, binding and
conclusive. For purposes of this Section 5, conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”

 

Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

TERMS APPLICABLE TO ALL AWARDS

 

GENERAL ELIGIBILITY.

 

AWARDS. Awards may be granted to Participants who are Employees, Directors or
Consultants; provided however that Incentive Stock Options may only be granted
to Employees.

 

MAXIMUM ANNUAL PARTICIPANT AWARD. The aggregate number of Shares with respect to
which an Award or Awards may be granted to any one Participant in any one
taxable year of the Company (the “Maximum Annual Participant Award”) shall not
exceed 300,000 shares of Common Stock (increased, proportionately, in the event
of any stock split or stock dividend with respect to the Shares).

 

NO EMPLOYMENT/SERVICE RIGHTS. Nothing in the Plan shall confer upon any
Participant the right to an Award or to continue in service as an Employee or
Consultant for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary employing or
retaining such person), or of any Participant, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause. ).

 

AWARDS TO NON-EMPLOYEE DIRECTORS; CONTINUATION OF AUTOMATIC GRANTS. The
aggregate number of Shares with respect to which Awards may be granted to
Non-Employee Directors under the Plan shall be 500,000 shares of Common Stock
(increased proportionately in the event of any stock split or stock dividend
with respect to the Shares). Unless and until amended or terminated by the Board
or the Governance and Nomination Committee thereof, the automatic Award grants
to Non-Employee Directors contemplated by Section 17.6 of the Former Plan shall
terminate under the Former Plan and continue under the Plan from and after the
Effective Date. Notwithstanding anything to the contrary contained in the Former
Plan, unless otherwise determined by the Board or the Committee, all
Non-Employee Directors shall be eligible to receive the automatic Award grants
contemplated by Section 17.6 of the Former Plan.

 

PROCEDURE FOR EXERCISE OF AWARDS; RIGHTS AS A SHAREHOLDER.

 

PROCEDURE. An Award shall be exercised when written, electronic or verbal notice
of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Committee, consist of any consideration and method of
payment allowable under Section 7(b) of the Plan. The Company shall issue (or
cause to be issued) such share certificate promptly upon exercise of the Award.
In the event that the exercise of an Award is treated in part as the exercise of
an Incentive Stock Option and in part as the exercise of a Nonqualified Stock
Option pursuant to Section 10(a), the Company shall issue a share certificate
evidencing the Shares treated as acquired upon the exercise of an Incentive
Stock Option and a separate share certificate evidencing



--------------------------------------------------------------------------------

the Shares treated as acquired upon the exercise of a Nonqualified Stock Option,
and shall identify each such certificate accordingly in its share transfer
records. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the share certificate is issued, except as
provided in Section 5 of the Plan.

 

METHOD OF PAYMENT. The consideration to be paid for any Shares to be issued upon
exercise or other required settlement of an Award, including the method of
payment, shall be determined by the Committee at the time of settlement and
which forms may include: (i) with respect to an Option and subject to any
restrictions or limitations imposed under applicable law, a request that the
Company or the designated brokerage firm conduct a cashless exercise of the
Option; (ii) cash; and (iii) tender of shares of Common Stock owned by the
Participant in accordance with rules established by the Committee from time to
time. Shares used to pay the exercise price shall be valued at their Fair Market
Value on the exercise date. Payment of the aggregate exercise price by means of
tendering previously-owned shares of Common Stock shall not be permitted when
the same may, in the reasonable opinion of the Company, cause the Company to
record a loss or expense as a result thereof.

 

WITHHOLDING OBLIGATIONS. To the extent required by applicable federal, state,
local or foreign law, the Committee may and/or a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Incentive Stock Option,
Nonqualified Stock Option, SAR, Restricted Stock or Restricted Stock Units,
Performance Shares, Performance Units or any sale of Shares. The Company shall
not be required to issue Shares or to recognize the disposition of such Shares
until such obligations are satisfied. These obligations may be satisfied by
having the Company withhold a portion of the Shares that otherwise would be
issued to a Participant under such Award or by tendering Shares previously
acquired by the Participant in accordance with rules established by the
Committee from time to time.

 

SHAREHOLDER RIGHTS. Except as otherwise provided in this Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

 

NON-TRANSFERABILITY OF AWARDS. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in exchange for consideration, except
that an Award may be transferred by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant; unless the Committee permits further transferability, on a
general or specific basis, in which case the Committee may impose conditions and
limitations on any permitted transferability.

 

EXPIRATION OF AWARDS.

 

EXPIRATION, TERMINATION OR FORFEITURE OF AWARDS. Unless otherwise provided in
the applicable Award Agreement or any severance agreement, vested Awards granted
under this Plan shall expire, terminate, or otherwise be forfeited as follows:

 

three (3) months after the effective date of termination of Active Status for a
Participant other than a Non-Employee Director, other than in circumstances
covered by (ii), (iii), (iv) or (v) below; or six (6) months after the date a
Non-Employee Director ceases to be a Director, other than in circumstances
covered by (ii) and (iv) below:

 

immediately upon termination of a Participant’s Active Status for Misconduct;

 

twelve (12) months after the date on which a Participant other than a
Non-Employee Director ceased performing services as a result of his or her total
and permanent Disability;

 

twelve (12) months after the date of the death of a Participant whose Active
Status terminated as a result of his or her death; and

 

six (6) months after the date on which the Participant ceased performing
services as a result of Retirement.

 

EXTENSION OF TERM. Notwithstanding subsection (a) above, the Committee shall
have the authority to extend the expiration date of any outstanding Option,
other than an Incentive Stock Option, or SAR in circumstances in which it deems
such action to be appropriate (provided that no such extension shall extend the
term of an Option or SAR beyond the date on which the Option or SAR would have
expired if no termination of the Employee’s Active Status had occurred).

 

EFFECT OF CHANGE OF CONTROL. Notwithstanding any other provision in the Plan to
the contrary, the following provisions shall apply unless otherwise provided in
the most recently executed agreement between the Participant and the Company, or
specifically prohibited under applicable laws, or by the rules and regulations
of any applicable governmental agencies or national securities exchanges or
quotation systems.

 

ACCELERATION. Awards of a Participant shall be Accelerated (as defined in
Section 9(b) below) as follows:

 

With respect to Non-Employee Directors, upon the occurrence of a Change of
Control described in Section 2(f);

 

With respect to any Employee, upon the occurrence of a Change of Control
described in Section 2(f)(i);



--------------------------------------------------------------------------------

With respect to any Employee who Resigns for Good Reason or whose Active Status
is terminated, so long as such resignation or termination occurs within one year
after a Change of Control described in Section 2(f)(ii), (iii) or (iv); and

 

With respect to any Employee, upon the occurrence of a Change of Control
described in Section 2(f)(iv) in connection with which each Award is not assumed
or an equivalent award substituted by such successor entity or a parent or
subsidiary of such successor entity.

 

DEFINITION. For purposes of this Section 9, Awards of a Participant being
“Accelerated” means, with respect to such Participant:

 

any and all Options and SARs shall become fully vested and immediately
exercisable, and shall remain exercisable for the greater of (1) the time period
specified in the original Award (but subject to termination upon termination of
Active Status in accordance with the terms of the original Award) or, (2) one
year following the date of such acceleration;

 

any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units that are not performance-based shall lapse;

 

any restriction periods and restrictions imposed on Restricted Stock, Restricted
Stock Units, and Performance Compensation Awards that are performance-based
shall lapse, unless such performance-based Awards remain outstanding after the
Change of Control (or are assumed by any successor entity) and the applicable
Performance Criteria can be accurately tracked following the Change of Control;
and

 

the restrictions and deferral limitations and other conditions applicable to any
other Awards shall lapse, and such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant.

 

SPECIFIC TERMS APPLICABLE TO OPTIONS, STOCK AWARDS AND SARS

 

GRANT, TERMS AND CONDITIONS OF OPTIONS.

 

DESIGNATION. Each Option shall be designated in an Award Agreement as either an
Incentive Stock Option or a Nonqualified Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company) exceeds $100,000, such excess Options shall be treated
as Nonqualified Stock Options. Options shall be taken into account in the order
in which they were granted.

 

TERMS OF OPTIONS. The term of each Option shall be no more than ten (10) years
from the date of grant. However, in the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns Shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company or any Parent or Subsidiary, the term of the Option shall
be no more than five (5) years from the date of grant.

 

OPTION EXERCISE PRICES.

 

The per Share exercise price under an Incentive Stock Option shall be as
follows:

 

If granted to an Employee who, at the time of the grant of such Incentive Stock
Option, owns shares representing more than ten percent (10%) of the voting power
of all classes of shares of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

If granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 

The per Share exercise price under a Nonqualified Stock Option or SAR shall be
no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

 

In no event shall the Board or the Committee be permitted to Reprice an Option
after the date of grant without shareholder approval.

 

VESTING. To the extent Options vest and become exercisable in increments, such
Options shall cease vesting as of the date of the Optionee’s Disability or
termination of such Optionee’s Active Status for reasons other than Retirement
or death, in each of which cases such Options shall immediately vest in full.



--------------------------------------------------------------------------------

EXERCISE. Any Option granted hereunder shall be exercisable at such times and
under such conditions as determined by the Committee at the time of grant, and
as are permissible under the terms of the Plan. An Option may not be exercised
for a fraction of a Share.

 

GRANT, TERMS AND CONDITIONS OF STOCK AWARDS.

 

DESIGNATION. Restricted Stock or Restricted Stock Units may be granted either
alone, in addition to, or in tandem with other Awards granted under the Plan.
Restricted Stock or Restricted Stock Units may include a dividend equivalent
right, as permitted by Section 5. After the Committee determines that it will
offer Restricted Stock or Restricted Stock Units, it will advise the Participant
in writing or electronically, by means of an Award Agreement, of the terms,
conditions and restrictions, including vesting, if any, related to the offer,
including the number of Shares that the Participant shall be entitled to receive
or purchase, the price to be paid, if any, and, if applicable, the time within
which the Participant must accept the offer. The offer shall be accepted by
execution of an Award Agreement or as otherwise directed by the Committee.
Restricted Stock Units may be paid as permitted by Section 7(b). The term of
each award of Restricted Stock or Restricted Stock Units shall be at the
discretion of the Committee.

 

PERFORMANCE BASED STOCK AWARDS. The Committee may elect to grant Restricted
Stock and/or Restricted Stock Units that are intended to qualify as “performance
based compensation” under Section 162(m) of the Code. Any such performance based
Restricted Stock and Restricted Stock Units shall be subject to the attainment
of Performance Goals relating to Performance Criteria selected by the Committee
and specified at the time such Restricted Stock and/or Restricted Stock Units
are granted.

 

VESTING. Subject to the provisions of Section 9 of this Plan, unless the
Committee determines otherwise, the Award Agreement shall provide for the
forfeiture of the non-vested Shares underlying Restricted Stock or Restricted
Stock Units upon the termination of a Participant’s Active Status. The Committee
shall be bound to administer Awards of Restricted Stock or Restricted Stock
Units that are not performance-based with a minimum vesting period of at least
three years.

 

GRANT, TERMS AND CONDITIONS OF SARS.

 

GRANTS. The Committee shall have the full power and authority, exercisable in
its sole discretion, to grant SARs to selected Participants. The terms of SARs
shall be at the discretion of the Committee. In no event shall the Board or the
Committee be permitted to Reprice a SAR after the date of grant without
shareholder approval.

 

STAND-ALONE SARS.

 

A Participant may be granted stand-alone stock appreciation rights (“Stand-Alone
SARs”) that are not tied to any underlying Option under Section 10 of the Plan.
The Stand-Alone SAR shall cover a specified number of Shares and shall be
exercisable upon such terms and conditions as the Committee shall establish.
Upon exercise of the Stand-Alone SAR, the holder shall be entitled to receive a
distribution from the Company in an amount equal to the excess of (A) the
aggregate Fair Market Value (on the exercise date) of the Shares underlying the
exercised right over (B) the aggregate base price in effect for those Shares.

 

(ii) The number of Shares underlying each Stand-Alone SAR and the base price in
effect for those Shares shall be determined by the Committee at the time the
Stand-Alone SAR is granted. In no event, however, may the base price per Share
be less than the Fair Market Value per underlying Share on the grant date.

 

(iii) The distribution with respect to an exercised Stand-Alone SAR may be made
in Shares valued at Fair Market Value on the exercise date, in cash, or partly
in Shares and partly in cash, as the Committee shall deem appropriate.

 

EXERCISED SARS. The Shares issued in settlement of any SARs exercised under this
Section 12 shall not be available for subsequent issuance under the Plan. In
accordance with Section 4, Shares underlying any exercised SARs that were not
issued in settlement of the SAR shall become available for future issuance under
the Plan.

 

GRANT, TERMS AND CONDITIONS OF PERFORMANCE COMPENSATION AWARDS.

 

GRANTS. The Committee shall have the full power and authority, exercisable in
its sole discretion, to grant Performance Compensation Awards in the form of
Performance Units or Performance Shares to Employees (including Officers) and
shall evidence such grant in an Award Agreement that is delivered to the
Participant setting forth the terms and conditions of the Award. The Committee
may, at the time of grant of a Performance Compensation Award, designate such
Award as a Performance Compensation Award in order that such Award constitutes
“qualified performance-based compensation” under Code Section 162(m), in which
event the Committee shall have the power to grant such Performance Compensation
Award upon terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of Code Section 162(m).

 

ELIGIBILITY. The Committee shall, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) which Participants will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Participant eligible to receive an Award hereunder for
a Performance Period shall not in any manner entitle the Participant to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Participant becomes entitled
to payment in respect of any



--------------------------------------------------------------------------------

Performance Compensation Award shall be decided solely in accordance with the
provisions of this Section 13. Moreover, designation of a Participant eligible
to receive a Performance Compensation Award hereunder for a particular
Performance Period shall not require designation of such Participant eligible to
receive a Performance Compensation Award hereunder in any subsequent Performance
Period and designation of one person as a Participant eligible to receive a
Performance Compensation Award hereunder shall not require designation of any
other person as a Participant eligible to receive a Performance Compensation
Award hereunder in such period or in any other period.

 

DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE COMPENSATION AWARDS. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply, or any combination of the
foregoing, and the Performance Formula. Within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

 

MODIFICATION OF PERFORMANCE GOALS. The Committee is authorized at any time
during the first ninety (90) days of a Performance Period (or, if shorter,
within the maximum period allowed under Section 162(m) of the Code), or any time
thereafter (but only to the extent the exercise of such authority after such
90-day period (or such shorter period, if applicable) would not cause the
Performance Compensation Awards granted to any participant for the Performance
Period to fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company (to the extent applicable to such
Performance Goal) or (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company (to the extent applicable
to such Performance Goal), or the financial statements of the Company (to the
extent applicable to such Performance Goal), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.

 

PAYMENT OF PERFORMANCE COMPENSATION AWARDS.

 

(i) A Participant must be employed by the Company on the last day of a
Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period. Notwithstanding the foregoing,
in the discretion of the Committee, Performance Compensation Awards may be paid
to Participants in the event of Retirement of such Participant or with respect
to a Participant whose Active Status as an employee has terminated after the
beginning of the Performance Period for which a Performance Compensation Award
is made, or to the designee or estate of a Participant who died prior to the
last day of a Performance Period.

 

(ii) A Participant shall be eligible to receive payments in respect of a
Performance Compensation Award only to the extent that (1) the Performance
Goal(s) for such period are achieved and certified by the Committee in
accordance with Section 13(e)(iii) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

 

(iii) Following the completion of a Performance Period, the Committee shall meet
to review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, to calculate and
certify in writing that amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the actual size of each Participant’s Performance Compensation Award
for the Performance Period.

 

(iv) [Intentionally omitted]

 

(v) The Performance Compensation Awards granted for a Performance Period shall
be paid to Participants as soon as administratively possible following
completion of the certifications required by Section 13(e)(iii), unless the
Committee shall determine that any Performance Compensation Award shall be
deferred.

 

(vi) In no event shall any discretionary authority granted to the Committee by
the Plan be used to (1) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained, or (2) increase a Performance
Compensation Award for any Participant at any time after the first 90 days of
the Performance Period (or, if shorter, the maximum period allowed under Section
162(m)).



--------------------------------------------------------------------------------

TERM OF PLAN AND SHAREHOLDER APPROVAL

 

TERM OF PLAN. The Plan shall become effective as of the Effective Date. It shall
continue in effect until the tenth (10th) anniversary of the Effective Date or
until terminated under Section 15 of the Plan or extended by an amendment
approved by the shareholders of the Company pursuant to Section 15(a).

 

AMENDMENT AND TERMINATION OF THE PLAN.

 

AMENDMENT AND TERMINATION. The Board or the Committee may amend or terminate the
Plan from time to time in such respects as the Board may deem advisable
(including, but not limited to amendments which the Board deems appropriate to
enhance the Company’s ability to claim deductions related to stock option
exercises); provided that to the extent required by the Code or the rules of
Nasdaq or the SEC, shareholder approval shall be required for any amendment of
the Plan. Subject to the foregoing, it is specifically intended that the Board
or Committee may amend the Plan without shareholder approval to comply with
legal, regulatory and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purpose of the
Plan or any Award Agreement.

 

PARTICIPANTS IN FOREIGN COUNTRIES. The Committee shall have the authority to
adopt such modifications, procedures, and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

 

EFFECT OF AMENDMENT OR TERMINATION. Any amendment or termination of the Plan
shall not affect Awards already granted and such Awards shall remain in full
force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.

 

SHAREHOLDER APPROVAL. The effectiveness of the Plan is subject to approval by
the shareholders of the Company in accordance with applicable Nasdaq rules.